
	

114 SRES 75 IS: Designating the month of February 2015, as “National Teen Dating Violence Awareness and Prevention Month”.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 75
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Durbin (for Mr. Reid (for himself, and Mr. Whitehouse)) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the month of February 2015, as National Teen Dating Violence Awareness and Prevention Month.
	
	
 Whereas although dating violence, domestic violence, sexual violence, and stalking affect women regardless of age, teenage girls and young women are especially vulnerable;
 Whereas a 2013 survey by the Center for Disease Control found that nearly 10 percent of high school students reported physical victimization and 10 percent reported sexual victimization from a dating partner in the 12 months before they were surveyed;
 Whereas according to the Center for Disease Control, nearly 1,500,000 high school students experience physical abuse from a dating partner each year;
 Whereas a 1997 Commonwealth Fund survey found that more than ¼ of high school girls had been either sexually abused, physically abused, or abused by a date or boyfriend;
 Whereas the Bureau of Justice Statistics found that females between the ages of 16 and 24 experience intimate partner violence at a rate that is almost triple the national average;
 Whereas in 2008, the National Council on Crime and Delinquency reported that approximately 1 in 3 adolescent girls in the United States is a victim of physical, emotional, or verbal abuse from a dating partner, a rate that far exceeds victimization rates for other types of violence affecting young people;
 Whereas a 2012 study, as part of an independent evaluation of Start Strong: Building Healthy Teen Relationships, an initiative aimed at building healthy relationships among middle school youth, found that teen dating violence behaviors were common even among seventh grade students, with nearly 1 in 6 students reporting physical dating violence;
 Whereas according to data from the Youth Risk Behavior Surveillance System, almost 20 percent of teenage girls who were exposed to physical dating violence did not attend school on 1 or more occasions during the 30 days preceding the survey because the girls felt unsafe at school or on the way to or from school;
 Whereas schools are unequipped to handle the issue of teen dating violence, as a recent study by Ball State University found that—
 (1)81 percent of school counselors reported that they did not have a school protocol on how to respond to an incident of teen dating violence; but
 (2)61 percent of school counselors reported that they had assisted victims of dating-related violence in the past 2 years, despite a lack of formal training for some of the counselors;
 Whereas a study published in Pediatrics suggests that teen dating violence is a substantial public health problem because victims of teen dating violence are—
 (1)at increased risk of mood and behavior problems as young adults; and (2)at increased risk for future violent relationships;
 Whereas girls victimized by a teen boyfriend reported more heavy drinking, smoking, depression, and thoughts of suicide, and teens of both sexes who were in aggressive relationships were 2 to 3 times more likely to be in violent relationships as young adults;
 Whereas being physically or sexually abused makes teenage girls up to 6 times more likely to become pregnant and more than twice as likely to contract a sexually transmitted disease;
 Whereas according to the 2009 Parent/Teen Dating Violence Poll by Liz Claiborne Inc., although 82 percent of parents are confident that they could recognize the signs if their child was experiencing dating abuse, 58 percent of parents could not correctly identify all of the warning signs of abuse;
 Whereas 74 percent of teenage boys and 66 percent of teenage girls report that they have not had a conversation with a parent about dating abuse in the past year;
 Whereas 1 in 4 teens in a relationship report having been called names, harassed, or put down by a partner through the use of a telephone, including through texting;
 Whereas according to the 2010 College Dating Violence and Abuse Poll by Liz Claiborne Inc., 43 percent of college women who date report experiencing abusive dating behaviors;
 Whereas 70 percent of college students who experienced relationship abuse failed to realize that they were in an abusive relationship at the time, and 60 percent of college students who were in an abusive relationship said that no one stepped in to help them;
 Whereas the severity of violence among intimate partners has been shown to be greater in cases where a pattern of violence was established during adolescence;
 Whereas primary prevention programs are a key part of addressing teen dating violence, and successful examples of these programs include education, community outreach, and social marketing campaigns that are culturally appropriate;
 Whereas educating middle school students and the parents of middle school students about the importance of building healthy relationships and preventing teen dating violence is key to deterring dating abuse before it begins;
 Whereas skilled assessment and intervention programs are necessary for young victims and abusers; and
 Whereas the establishment of the month of February 2015, as National Teen Dating Violence Awareness and Prevention Month will benefit schools, communities, and families regardless of socioeconomic status, race, or sex: Now, therefore, be it
		
	
 That the Senate— (1)designates the month of February 2015, as National Teen Dating Violence Awareness and Prevention Month;
 (2)supports communities that are empowering teenagers to develop healthier relationships throughout their lives; and
 (3)calls upon the people of the United States, including young people, parents, schools, law enforcement officials, State and local officials, and interested groups to observe National Teen Dating Violence Awareness and Prevention Month with appropriate programs and activities that promote awareness and prevention of teen dating violence in their communities.
			
